Citation Nr: 0525653	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-25 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for back sprain.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for ulcer.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for neuralgia.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for arthritis of the 
right hand and wrist.

8.  Entitlement to service connection for residuals of neck 
injury.  

9.  Entitlement to service connection for a dental disorder.
10.  Entitlement to a disability rating greater than 10 
percent for postoperative right inguinal hernia scar.

11.  Entitlement to (an initial) disability rating greater 
than 10 percent for postoperative recurrent right inguinal 
hernia.  

12.  Entitlement to a compensable disability rating for 
residuals of tonsillectomy.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1954 and from November 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The veteran testified before the undersigned at a Board 
videoconference hearing in May 2005.  A transcript of that 
hearing has been associated with the claims folder.  

The issues of service connection for a dental disorder and 
increased disability ratings for postoperative right inguinal 
hernia scar, postoperative recurrent right inguinal hernia, 
and residuals of tonsillectomy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for back sprain in a May 
1958 rating decision and found no new and material evidence 
had been received to reopen the claim in March 1975 and 
September 1985 rating decisions; the RO notified the veteran 
of the decisions but he did not initiate an appeal.   

3.  Evidence received since the September 1985 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  

4.  There is no evidence of chronic allergies in service or 
for many years thereafter and no competent evidence of a 
nexus between the veteran's current allergy disorder and his 
period of active service.  

5.  There is no evidence of ulcer or other chronic gastric 
disorder in service or for many years thereafter and no 
competent evidence of a nexus between the veteran's current 
gastric disorder and his period of active service.

6.  There is no evidence of a chronic eye disorder in service 
or for many years thereafter and no competent evidence of a 
nexus between the veteran's current eye disorders and his 
period of active service.  

7.  There is no evidence of chronic neuralgia in service or 
thereafter, and no competent evidence of a nexus between the 
veteran's current chronic venous insufficiency and varicose 
veins and his period of active service.

8.  There is no competent evidence of a current diagnosis of 
a skin disorder. 

9.  There is no competent evidence of a current diagnosis of 
arthritis of the right hand and wrist.

10.  There is no competent evidence of a current diagnosis of 
any residual of neck injury.  


CONCLUSIONS OF LAW

1.  The RO's rating decisions of May 1958, March 1975, and 
September 1985 are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).

2.  No new and material evidence has been received since the 
September 1985 rating decision to reopen a claim for service 
connection for back sprain.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  

3.  Service connection for allergies is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

4.  Service connection for ulcer is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

5.  Service connection for an eye disorder is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

6.  Service connection for neuralgia is denied.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

7.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

8.  Service connection for arthritis of the right hand and 
wrist is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

9.  Service connection for residuals of neck injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The RO originally denied service connection for back sprain 
in a May 1958 rating decision.  It informed the veteran of 
that denial but he did not initiate an appeal.  In rating 
decisions dated in March 1975 and September 1985, the RO 
found no new and material evidence had been received to 
reopen the claim.  Again, it notified the veteran of the 
decisions but he did not initiate an appeal.  Therefore, the 
RO's decisions of May 1958, March 1975, and September 1985 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence of record at the time of the September 1985 rating 
decision consists of service medical records, the report of 
the April 1985 VA examination, and VA outpatient records 
dated from January 1974 to February 1975 and in July 1985.  
The RO denied service connection for back sprain in the May 
1958 rating decision because there was no evidence of 
disability found during the VA examination.  In the March 
1975 and September 1985 rating decisions, the RO found no new 
and material evidence to reopen the claim.  

Evidence received since the September 1985 rating decision 
consists of the report of the September 1985 VA examination, 
VA outpatient records dated from November 1998 to May 2002, 
the report of the July 2002 VA examination, the veteran's 
testimony from the May 2005 Board hearing, and medical 
evidence submitted from the veteran, which includes copies of 
service medical records, U. S. Postal Service Health Unit 
records, records from K. H., M.D., records from H. F., M.D., 
and VA medical records dated from August 1970 to January 
1992.    
    
Initially, the Board notes that the report of the September 
1985 VA examination, 
VA outpatient records dated from November 1998 to May 2001, 
and the report of the July 2002 VA examination include no 
information concerning the back.  Therefore, although this 
evidence is new, i.e., not of record at the time of the 
September 1985 rating decision, it is not material.  

With respect to the medical evidence submitted from the 
veteran, the copies of service medical records are duplicates 
of evidence previously considered and therefore, by 
definition, are not new and material evidence.  Records from 
K. H., M.D., are completely unrelated to the back claim, and 
thus do not constitute material evidence.  

The remaining evidence, U. S. Postal Service Health Unit 
records, records from H. F., M.D., and VA medical records 
dated from August 1970 to May 2002, do include information 
pertinent to the back claim.  VA X-rays of the lumbar spine 
taken in November 2001 showed degenerative lumbar disc 
disease.  Therefore, there is now evidence of a current back 
disability.  However, the Board finds that this evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim, i.e., whether back sprain was incurred or 
aggravated in service many years ago, and therefore does not 
raise a reasonable possibility of substantiating the claim. 
Id.    

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  U. S. 
Postal Service Health Unit records reflected intermittent 
complaints of back pain from July 1970 to February 1988.  
None of the relevant records included any opinion that 
establishes a relationship between the back pain and the 
veteran's prior military service.  

Specifically, the longest period of back pain began in 
January 1985, when the veteran reported that he had injured 
his lower back while lifting a mail sack.  Records from H. 
F., M.D., related to the veteran's limited duty status at 
work following that injury.  The documents contained no 
information about the cause of that low back pain.  VA 
medical records dated in July 1973 and July 1975 reflected 
complaints of back pain.  Neither record had any opinion that 
relates the disorder to service or any mention of service.  
Similarly, the report of the November 2001 X-rays that showed 
lumbar degenerative disc disease offered no information about 
the etiology of the disorder.  Finally, the May 2002 
outpatient note that showed a problem list including chronic 
low back pain and probable degenerative joint disease 
included no statement about its etiology.  

The Board notes that the November 2001 VA progress note 
included the veteran's report that his chronic low back pain 
dated to a fall he experienced in service.  The mere fact 
that the physician recorded this history does not suggest 
that he endorsed that history as the etiology of the back 
disorder.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence).  

Similarly, the veteran testified in May 2005 that he injured 
his back in service, was hospitalized for about one month, 
and continued to have problems since that time.  Review of 
service medical records reveals that the veteran provided the 
same account of injury in December 1955.  However, he did not 
describe any back injury at that time, but a right groin 
injury with hernia, for which he received treatment.  Service 
medical records do contain references to back sprain and 
myositis in 1952 and 1953, which was acknowledged in the 
original denial of service connection in May 1958, but do not 
contain any evidence of any continued, chronic disability.  
Thus, the veteran's testimony, which conflicts with medical 
evidence of record, does not reasonably support an award of 
service connection.  Accordingly, the Board finds that the 
evidence received since the September 1985 rating decision is 
not new and material within the meaning of 38 C.F.R. § 
3.156(a).  The claim is therefore not reopened.  38 U.S.C.A. 
§ 5108.  The appeal is denied.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer, 210 F.3d at 1353.  A disorder may be service 
connected if the evidence of record reveals that the veteran 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and peptic ulcer).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With 
respect to the claims for service connection for a skin 
disorder, arthritis of the right hand and wrist, and 
residuals of a neck injury, the Board finds no evidence of 
current disability, such that the claims must be denied.  
Specifically, VA medical records dated through November 2001 
reflected no complaints or diagnosis of a current skin 
disorder.  Although entries from the U.S. Post Office Health 
Unit showed intermittent complaints of rash, there is no 
evidence of skin disorder for many years.  Similarly, current 
VA medical records show no complaint, diagnosis, or treatment 
of arthritis in the right hand and wrist.  Although U.S. Post 
Office Health Unit records showed complaints related to the 
right hand and wrist, those complaints were in September 1976 
and September 1979, which are too remote to reasonably 
support a finding of current disability.  

Finally, current VA medical records show no complaint, 
diagnosis, or treatment of any neck disorder or residual of 
neck injury.  Entries from the U.S. Post Office Health Unit 
records reflected neck complaints of neck stiffness in 1979 
and 1988, which are, again, too remote to establish current 
disability.  Absent evidence of a current disability, service 
connection must be denied for a skin disorder, arthritis of 
the right hand and wrist, and residuals of a neck injury. Id.  

The remaining service connection claims are for allergies, 
ulcer, an eye disorder, and neuralgia.  The Board will 
address each claim in turn.  

The veteran seeks service connection for allergies, which he 
claims as sore throat, cough, hayfever, nasal drip, constant 
pain in the nose and throat, occasional nosebleeds, and 
frequent headaches.  Initially, the Board notes that VA 
medical records dated in January 2001 showed diagnoses 
including controlled allergic rhinitis.  The Board will 
assume that this record is sufficient to establish a current 
diagnosis of allergies for purposes of this appeal.   

Service medical records contained no evidence of diagnosis or 
treatment for allergies.  In fact, the veteran denied any 
history of allergies during the November 1953 
hospitalization.  There were findings of common cold in 
November 1952, chronic post-nasal drip with sore throat in 
February 1953, cold in April 1953, nasopharyngitis in 
November 1953, cough and bloody sputum in January 1954, sore 
throat and cough in February 1954, chronic sore throat with 
swollen tonsils in March and April 1954, upper respiratory 
infection with sore throat and cough in December 1954, and 
common cold in December 1955.  However, the September 1957 
report of physical examination and medical history at 
separation included no findings of allergies and the veteran 
reported no history of allergy symptoms on the accompanying 
report of medical history.  Therefore, there is no evidence 
of chronic allergies in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-95. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The first relevant post-service evidence is U.S. Post Office 
Health Unit records, with entries dated from August 1967 to 
June 1998, which reflected frequent complaints of colds, 
congestion, sore throat, hayfever, upper respiratory 
infection, and headaches.  To the extent this evidence may be 
argued to demonstrate the existence of allergies, the Board 
notes that the records begin 10 years after the veteran's 
separation from service and therefore do not demonstrate 
continuity of any in-service symptomatology seen.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 496-97.

Moreover, there is no competent evidence of a nexus between 
whatever allergies or allergic disorder the veteran had in 
service and his current diagnosis.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  The veteran is a lay person, not trained or 
educated in medicine.  He is competent to describe the 
allergy-type symptoms he had in-service and thereafter.  
However, he is not competent to offer an opinion as to the 
etiology of those symptoms.  Therefore, his personal opinion 
that he has allergies related to service is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.    

The veteran also claims service connection for ulcer, which 
he describes as upset stomach, vomiting, pain, and cramps.  
VA outpatient notes dated through November 2001 listed 
diagnoses that included history of peptic ulcer disease.  The 
report of the July 2002 VA examination indicated that he was 
currently prescribed medication for gastroesophageal reflux 
disease (GERD).  For purposes of this appeal, the Board finds 
this evidence sufficient to establish a current disability.  

Service medical records revealed no diagnosis or treatment 
for ulcer.  The veteran offered intermittent gastric 
complaints, but there were no findings or diagnosis of a 
chronic disability.  The reports of the September 1957 
physical examination and medical history at separation were 
negative for findings of ulcer or history of related 
symptoms.  Similarly, the report of the April 1958 VA 
examination disclosed no stomach complaints or abnormal 
findings on physical examination.  Records from the U.S. Post 
Office Health Unit showed frequent complaints of stomach 
pain, cramping, and other gastric problems beginning in 
December 1967, 10 years after the veteran's separation from 
service.  Thus, the Board finds insufficient evidence to 
warrant service connection for chronic disability in service 
or for continuous symptoms of a disorder first seen in 
service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  Similarly, there 
is no basis to presume the in-service incurrence of any 
ulcer.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Importantly, the Board also finds no competent evidence of a 
nexus between the veteran's current diagnosis and his in-
service complaints.  Boyer, 210 F.3d at 1353; Maggitt, 202 
F.3d at 1375.  The veteran's personal, lay opinion that his 
stomach problems are all associated with in-service 
complaints is not competent evidence.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  The Board notes 
that VA medical records documenting evaluations of the 
stomach complaints in the 1970s related those complaints to 
the veteran's depression and anxiety, without any reference 
to his military service.     

In addition, the veteran seeks service connection for an eye 
disorder, which he claims as bilateral glaucoma, poor vision, 
pain, tearing, itching, and redness.  Records from K. H., 
M.D., dated through November 2002 reflected treatment for 
problems of glaucoma, terminal vein occlusion and cataract in 
the right eye, and central retinal vein occlusion in the left 
eye.

Service medical records revealed no diagnosis or treatment of 
any eye disorder.  The September 1957 report of physical 
examination and medical history at separation showed no 
findings of eye disorder or abnormal vision and no reported 
history of eye-related symptoms.  After service, records from 
the U.S. Post Office Health Unit indicated that the veteran 
frequently reported eye complaints: he would get dust or 
other foreign body in the eyes and went to the health unit 
for irrigation or eye drops.  These records did not reflect 
any chronic eye disability.  

VA medical records indicated that the veteran was newly 
diagnosed as having diabetes in October 1973 and was referred 
for a vision check.  Records dated in November 1973 indicated 
that his visual acuity was normal and there was no evidence 
of diabetic retinopathy.  In fact, there is no evidence of 
chronic eye disability until March 1998, when Dr. H. 
diagnosed the veteran as having glaucoma.  Thus, service 
connection is not established based on chronicity in service 
or continuity of symptomatology thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  

Moreover, there is no competent evidence of a nexus between 
the veteran's current eye problems and his period of service.  
Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  
Specifically, records from Dr. H. are completely negative for 
evidence or opinion that relates any of the eye diagnoses to 
service.  Again, the veteran's personal opinion that his 
current eye problems are related to service is not competent 
medical evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.    

Finally, the veteran claims service connection for neuralgia, 
which he describes as pain in the calves and legs, stiffness, 
muscle spasm, pain from the feet to the back, and a sticking 
sensation in the legs.  The Board notes that VA medical 
records reflect diagnoses including varicose veins and 
chronic venous insufficiency of the legs, which appear to 
account for many of the complaints the veteran attributes to 
"neuralgia."  

Service medical records dated in January 1954 indicated that 
the veteran had a history of neuralgia.  He had been 
hospitalized in December 1953 with complaints concerning the 
back and both legs.  He had not been wearing proper footwear.  
At that time, it was observed that the veteran had poor 
footwear.  Examination was negative except for pain in calves 
and leg anteriorly.  The veteran was instructed to use proper 
footwear.  There was no subsequent record of related 
complaint or treatment.  The September 1957 report of 
physical examination at separation contained no findings of 
neuralgia or associated abnormality of legs.  Although the 
veteran reported a history of foot trouble, he denied any 
history of other symptoms.  Entries from records of the U.S. 
Post Office Health Unit beginning in August 1967 showed rare 
complaints of leg pain.  VA records showed a diagnosis of 
chronic venous insufficiency of the left in November 1999 and 
of varicose veins as early as November 1998.  Accordingly, 
service connection is not established based on chronicity in 
service or continuity of symptomatology thereafter.  
38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  

Moreover, there is simply no competent evidence of record 
that establishes a relationship between the current diagnoses 
and the veteran's period of service.  Boyer, 210 F.3d at 
1353; Maggitt, 202 F.3d at 1375.  The veteran believes that 
his complaints are related to service.   However, his 
personal, lay opinion as to the etiology of his complaints is 
not competent medical evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for allergies, ulcer, 
an eye disorder, neuralgia, a skin disorder, arthritis of the 
right hand and wrist, and residuals of neck injury.  
38 U.S.C.A. 
§ 5107(b).  That is, in the absence of competent evidence 
that the veteran has a current disability that is related to 
service, the claims cannot be granted.  The appeal with 
respect to each of these issues is denied.  

The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way letters dated in October 2001 and 
December 2002, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the September 2003 
statement of the case includes the text of the regulations 
that implement the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board observes that the RO issued the October 2001 and 
December 2002 VCAA letters prior to the July 2002 and March 
2003 adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, neither 
letter specifically asks the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  
In any event, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The letters specifically identified 
certain evidence that the RO would secure and asked the 
veteran to identify or provide any other private, VA, or 
military medical treatment, as well as any other relevant 
information or evidence.  The RO has properly pursued 
obtaining all evidence described by the veteran.  Therefore, 
the Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
the content of the VCAA notice has resulted in any prejudice 
to the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).
 
With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran has submitted additional VA and private medical 
evidence, as well as several written statements.  He has not 
identified other treatment or authorized the release of 
additional private medical evidence.  

During the May 2005 Board hearing, the veteran's 
representative requested VA examinations and medical opinions 
concerning the etiology of each of the disorders for which 
service connection is sought.  VA's duty to assist includes 
obtaining a medical examination or opinion under certain 
circumstances.  38 U.S.C.A.  § 5103A(d).  However, as 
discussed in detail above, there was insufficient evidence to 
trigger this duty. Id.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  There 
is no other indication or allegation that additional relevant 
evidence remains outstanding.  Accordingly, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

The Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for the 
claimed disorders during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R.  § 3.159 
(c)(4) (2004).  As service and post-service medical records 
provide no basis to grant these claims, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.


ORDER

As no new and material evidence has been received to reopen a 
claim for service connection for back sprain, the claim is 
not reopened.  The appeal is denied.

Service connection for allergies is denied.

Service connection for ulcer is denied.

Service connection for an eye disorder is denied.

Service connection for neuralgia is denied.

Service connection for a skin disorder is denied.

Service connection for arthritis of the right hand and wrist 
is denied.

Service connection for residuals of neck injury is denied.  

REMAND

During the May 2005 Board hearing, the veteran essentially 
testified that each of his service-connected disabilities had 
worsened.  His representative requested new examinations for 
the disabilities.  The Board notes that the veteran underwent 
a VA examination for evaluation of the recurrent right 
inguinal hernia and associated postoperative scar in July 
2002, three years ago.  He was not afforded a VA examination 
for evaluation of his service-connected residuals of 
tonsillectomy.  

When the veteran claims that his condition is worse, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  To that end, a remand is required.  

Also during the Board hearing, the veteran clarified that he 
was seeking service connection for a dental disorder for 
purposes of outpatient dental treatment only.  He indicated 
that he received partial dentures in service and that he now 
wanted dental treatment, including repair of those dentures.  
The RO has not addressed this aspect of the veteran's claim, 
which is required.  See Mays v. Brown, 5 Vet. App. 302 (1993) 
(a claim for service connection for a dental disorder is also 
considered to be a claim for VA outpatient dental treatment).  
In addition, the September 2003 statement of the case does 
not advise the veteran of the applicable law and regulations.  
38 C.F.R. § 19.29(b).  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.  The RO must address these deficiencies on 
remand.  Accordingly, the case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for appropriate examinations to evaluate 
the current severity of the service-
connected postoperative right inguinal 
hernia scar, postoperative recurrent 
right inguinal hernia, and residuals of 
tonsillectomy.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder should be 
available for the examiner to review for 
the examination and the examination 
report should indicate whether such 
review was accomplished.  For each 
disability, the examiner(s) should 
provide a detailed account of the 
veteran's subjective complaints and all 
relevant findings on physical 
examination.    

2.  After ensuring proper completion of 
this development, the RO should 
readjudicate the issues on appeal, 
including entitlement to service 
connection for a dental disorder for 
purposes of outpatient treatment.  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  If the dental claim remains 
denied, the supplemental statement of the 
case must include a summary of the 
pertinent laws and regulations.  See 
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2004).  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


